Citation Nr: 1125965	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the upper and lower extremities (also claimed as arms, hands, legs, and feet).


2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971 with service in Vietnam from September 1969 to September 1970.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In correspondence received in November 2010, the Veteran's representative requested a 60 day extension of time to submit evidence to the Board and a copy of the claims file.  In February 2011, a copy of the Veteran's claims file was sent to his representative.  At the same time, his request for a 60-day extension was granted under the provisions of 38 C.F.R. § 20.1304(b).  The Veteran and his representative were given until April 8, 2011 to submit any additional materials regarding the Veteran's case.  As more than 60 days have passed, the Board will now make a decision on the Veteran's claim below. 

In a letter received in January 2011, the Veteran's representative inquired about the status of the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU).  In response, the RO informed the Veteran's representative that, among other things, TDIU was granted effective March 21, 2010, via a November 2010 rating decision.  As it appears that the Veteran's representative has not received a copy of the November 2010 rating decision and the issue is not currently before the Board, this matter is referred to the AOJ for appropriate action.  

The issue of service connection for peripheral neuropathy of the upper and lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities as the evidence did not establish a nexus between such a condition and service or Agent Orange exposure.

2.  Evidence received since the August 2006 RO decision relates to an unestablished fact necessary to substantiate the claim for service connection peripheral neuropathy of the upper and lower extremities, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's August 2006 rating decision that denied the claim for service connection for peripheral neuropathy of the upper and lower extremities is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  The evidence received since the August 2006 decision is new and material and, therefore, sufficient to reopen the claim for service connection for peripheral neuropathy of the upper and lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In view of the Board's favorable decision further VCAA notice or assistance is not required to substantiate the element of the appeal decided here.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a decision denying a claim, which has become final may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities in August 2006 because peripheral neuropathy did not first become manifest to a compensable degree within one year after the last exposure to herbicides.  The RO added that the condition did not happen in military, nor was it aggravated or caused by military service.  Also, there was no evidence that this condition was related to his military service or Agent Orange exposure.  A notice of disagreement was not submitted and the rating decision is final.  38 U.S.C.A. § 7105(c).  The Veteran was notified of the RO's decision, did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 20.1103.

Evidence considered in the August 2006 rating decision includes the Veteran's March 2006 claim of peripheral neuropathy of the hands and feet as directly related to Agent Orange exposure, service treatment records, and private and VA treatment notes dated through March 2006.  

The February 1969 service pre-induction examination and accompanying Report of Medical History were negative for any relevant abnormalities.  A November 1969 treatment record noted that the Veteran had a history of lower lumbar spine pain with strange radiation to the dorsal spine level; however there was no leg radiation.  A physical examination revealed no neurological signs.  He was diagnosed with lumbalgia.  The remaining service treatment records are negative for any complaints, treatments or diagnoses related to peripheral neuropathy of the upper and lower extremities.  The October 1970 service separation examination and accompanying Report of Medical History were also negative for any relevant abnormalities.  In a March 1971 statement of medical condition, the Veteran indicated that there had been no change in his medical condition.  

In an April 2003 initial consultation report from the Cancer Centers of the Carolinas, the Veteran reported that he had chronic itching in his arms and back since his discharge from service that he attributed to his Agent Orange exposure.  
A review of the Veteran's VA treatment records revealed that he was diagnosed with carpal tunnel syndrome and ulnar nerve lesion in April 2005.  

Evidence received since the August 2006 rating decision includes additional VA treatment records.  An October 2009 treatment records noted the Veteran's complaints of burning in his hands and feet and that his neuropathy was worse.  He had complaints of radiating back pain into his right leg for the past seven days.  The assessment was bilateral cubital and carpal tunnel syndrome.  An MRI was ordered for the Veteran's spine.  A November 2009 record noted that recent x-rays revealed some degenerative disease and disc disease in the Veteran's spine as well as in his right hip.  

In the March 2010 Notice of Disagreement, the Veteran, via his representative, asserted that his peripheral neuropathy of the upper and lower extremities had its onset while he was in service.  

Since the August 2006 decision, the Veteran has submitted lay evidence indicating for the first time that his peripheral neuropathy had its onset in service, as opposed to being related to Agent Orange exposure.  Additionally, VA treatment records associated with the claims file after the August 2006 decision included complaints of burning in his hands and feet, and radiating back pain, which were similar to complaints of lower lumbar spine pain with strange radiation to the dorsal spine documented in service.  See November 1969 treatment record.  

This evidence is new in that it was not previously of record, relate to an element of the previous denial that was found to be lacking, evidence that the Veteran's peripheral neuropathy had its onset in service.  It raises a reasonable possibility of substantiating the claim.  As discussed in the Remand section of this decision, the newly received evidence triggers VA's duty to provide an examination.  The Court has recently held that evidence raises a reasonable possibility of substantiating the claim if it triggers the duty to provide an examination.  Shade, supra.  The claim is therefore reopened.



ORDER

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the upper and lower extremities is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran contends that his peripheral neuropathy began in service.  A November 1969 service treatment record noted that the Veteran had a history of lower lumbar spine pain with strange radiation to the dorsal spine level.  Post-service treatment records document complaints of chronic itching in his arms and back, burning in his hands and feet, radiating back pain into his right leg.  Additionally, the Veteran reported that he had chronic itching in his arms and back since his discharge from service that he attributed to his Agent Orange exposure.  See April 2003 report from the Cancer Centers of the Carolinas.  This evidence suggests that current peripheral neuropathy may have had its onset in service.  A VA examination is required to determine the nature and etiology of the Veteran's claimed peripheral neuropathy of the upper and lower extremities.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the Veteran an appropriate VA examination to determine whether he has any current peripheral neuropathy that is related to service.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

The examiner should then provide an opinion as to whether any current peripheral neuropathy is at least as likely as not (50 percent probability or more), the result of a disease or injury in active service, including herbicide exposure.  The examiner should note complaints of back pain and strange radiation to the dorsal spine documented in the service treatment records and the report in the notice of disagreement of symptoms beginning in service.  

The examiner should provide a rationale for any opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to his symptoms and history, and such reports, including those of a continuity of s symptomatology, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. The AOJ should review the examination report to ensure that it contains all findings and opinions requested in this remand.

3. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


